Citation Nr: 0815931	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  03-34 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-
connected bilateral pes planus.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to February 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected bilateral pes planus is 
not shown to have more than severe disablement.  There is no 
evidence of extreme tenderness of the plantar surfaces, nor 
is there evidence of severe spasm of the tendo achillis upon 
manipulation.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.71a, Diagnostic Code 
5276 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in August 2003, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim for an increased rating, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in March 
2006.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) recently found that VA's notice 
letters in claims for increased ratings were insufficient if 
they did not detail criteria for higher ratings with some 
level of specificity.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Board is aware that the VCAA letters of 
record do not contain the level of specificity set forth in 
Vazquez-Flores.  However, the presumed error raised by such 
defect is rebutted because of evidence of actual knowledge on 
the part of the veteran and other documentation in the claims 
file reflecting such notification shows that that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected disability on 
employability and daily life, the Board does not find that 
the second element discussed in Vazquez-Flores (if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life) is applicable.  
Further, the Board notes that the veteran is currently 
awarded total disability based upon individual 
unemployability, and no further analysis in that regard is 
necessary.

Finally, in the March 2006 letter, the veteran was notified 
that, depending on the disability involved a rating from 0 to 
100 percent would be assigned and that VA uses a schedule for 
rating disabilities.  Previously, in the October 2003 
Statement of the Case, the veteran was provided with a copy 
of the relevant diagnostic code (Diagnostic Code 5276, 
located in 38 C.F.R. § 4.71a).  Further, the veteran has been 
represented by experienced counsel throughout this appeal 
process and has had a meaningful opportunity to assist in 
development of his claim.  Thus, the veteran was accordingly 
made well aware of the requirements for an increased 
evaluation pursuant to the applicable diagnostic criteria, 
and such action thus satisfies the third notification 
requirement of Vazquez-Flores.  As such, the Board finds that 
VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Court held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, March 2006 notice was given after the appealed AOJ 
decision, dated in September 2003.  The Court specifically 
stated in Pelegrini, however, that it was not requiring the 
voiding or nullification of any AOJ action or decision if 
adequate notice was not given prior to the appealed decision, 
only finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based.  Because proper notice was provided in March 
2006 and a Supplemental Statement of the Case was issued 
subsequent to that notice in October 2006, the Board finds 
that notice is pre-decisional as per Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of his disability, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board, even though he declined to 
do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file.  In fact, in a 
November 2006 communication to VA, the veteran indicated that 
he had no additional evidence to submit in support of his 
claim.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and assist the veteran and that 
no further action is necessary to meet the requirements of 
the VCAA.  

The veteran seeks a rating in excess of 30 percent for his 
service-connected bilateral pes planus.  He contends that his 
condition is worse than currently evaluated.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, as 
in this case, the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Recently, in Hart v. Mansfield, 21 Vet.App. 505 (2007), 
however, the Court held that "staged" ratings are 
appropriate for an increased rating claim in such a case, 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.

Under Diagnostic Code 5276, a 30 percent rating is warranted 
for severe bilateral pes planus with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use and characteristic callosities.  A 50 percent rating is 
warranted for pronounced bilateral pes planus; marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5276.

The Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  There are 
only three rating codes for the foot that provide an 
evaluation higher than 30 percent-two of which only up to 40 
percent upon the actual loss of use of the foot.  

Because there is no medical evidence of claw foot or malunion 
or nonunion of the tarsal or metatarsal bones or residual 
disability due to injury, the Board finds that another rating 
code is not more appropriate for the disability at issue.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5278, 5283, 5284.

In addition, in the absence of compensable limitation of 
motion, an additional 10 percent can be awarded under 
Diagnostic Code 5003 for degenerative arthritis with x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  Although x-ray evidence notes the 
veteran has degenerative arthritis of both 
metatarsophalangeal joints, degenerative arthritis has 
already been taken into account in the veteran's current 
rating and a separate rating under Diagnostic Code 5003 is 
not for application.

The veteran's VA treatment records since May 2003 reveal 
complaints of bilateral foot pain.  The veteran had been 
treated with pain medication and was noted to have previously 
utilized foot, arch and ankle supports.  

In September 2003, the veteran underwent a VA examination for 
his bilateral pes planus.  The veteran was noted to walk with 
obvious pain in his feet.  He was diagnosed as having 
maximum, grade III bilateral pes planus with maximum, severe 
pronation, severe bunions and high-grade weightbearing pain.  
His transverse arches were leveled-left more so than the 
right.  He was noted to have bilateral hallux valgus and a 
cracking sensation and sound in his right ankle.  Further, 
the veteran had an absence of a dorsal curve of his arches 
due to his pes planus.  He was found to have bilateral 
metatarsalgia with maximum, weightbearing pain at the head of 
each third metatarsal.  The examiner noted that as far as he 
could tell, the veteran was not using orthotic or similar 
devices for treatment.  

In October 2005, the veteran underwent a VA examination to 
determine the current level of disability associated with his 
service-connected bilateral pes planus.  The veteran advised 
that he experienced bilateral foot pain since 1976.  He 
reported constant pain in the medial aspect of both ankles, 
as well as, bilateral pain of the metatarsophalangeal joint.  
He noted severe, bilateral foot pain 3 to 4 times per year, 
lasting 2 to 3 days, mainly caused by prolonged standing or 
walking.  The veteran reported minimal limitation of motion 
without significant functional impairment.  The veteran was 
prescribed orthopedic shoes, but he did not wear them to the 
examination and did not currently use them.  

Upon physical examination, the veteran experienced pain of 
the right foot and ankle upon squatting.  He was unable to 
walk on the tips of his right toes.  He was noted to have 
severe, bilateral pes planus with significant bunion 
formation at the metatarsophalangeal joint.  The range of 
motion of the metatarsophalangeal joint of both feet was as 
follows:  the left ankle was full with dorsiflexion to 20 
degrees, plantar flexion to 45 degrees, inversion to 30 
degrees and eversion to 20 degrees without pain and the right 
ankle revealed dorsiflexion to 20 degrees, plantar flexion to 
45 degrees, inversion to 30 degrees and eversion to 20 
degrees with pain.  The veteran experienced painful motion in 
the right ankle at extremes.  The examiner found no 
additional limitation of motion with repetitive movement 
related to pain, fatigue, incoordination, weakness or lack of 
endurance.  The veteran was noted to have a slightly antalgic 
gait with limping of the right leg.  There were no noted 
callosities, breakdown, unusual shoe-wear pattern, or skin or 
vascular changes.  

The veteran's Achilles tendon was manipulated without pain.  
The examiner found 8 degrees of uncorrectable valgus and an 
uncorrectable mid-foot collapse with forefoot abductors.  The 
veteran had a limited range of motion of both great toes, the 
angulations of which were approximately 20 degrees 
bilaterally.  

The x-ray examination revealed severe, bilateral hallux 
valgus deformities with associated degenerative narrowing to 
each first metatarsophalangeal joint space.  There was 
evidence of prominent marginal spurring noted near the medial 
aspect of the left, first, proximal phalanx.  The veteran was 
noted to have degenerative sclerosis and subchondral cystic 
degenerative change at the head of each first metatarsal with 
bilateral bunion formation.  Upon review of the weightbearing 
x-ray, the veteran was noted to have a significant increase 
of the arch.  This revealed evidence of "bilateral, rather 
marked, pes planus deformities, greater on the left."  The 
impression was that the veteran had severe, bilateral hallux 
valgus deformities with associated degenerative joint disease 
of the first metatarsophalangeal joint and bilateral bunion 
formation and bilateral pes planus deformities.  He was 
diagnosed as having severe pes planus and bilateral bunions.  

In his November 2003 substantive appeal, the veteran stated 
that he is entitled to a rating in excess of 30 percent 
because his condition is chronic.  He related that braces and 
orthopedic shoes offer little relief for his symptoms and 
that his condition is worse than evaluated.  

Given the evidence as outlined above, the Board finds that 
the veteran is not entitled to a rating in excess of 30 
percent for his service-connected bilateral pes planus.  
Although the Board appreciates the assertions by the veteran 
that his disability meets the criteria for a rating in excess 
of 30 percent, there is no objective medical evidence of 
record to support a 50 percent rating for bilateral pes 
planus as contemplated by Diagnostic Code 5276.  The veteran 
does not use arch supports and had first indicated that they 
were ineffective in improving his symptoms in his substantive 
appeal.  He was noted to have severe, bilateral pronation due 
to his bilateral pes planus.  There is no evidence of record 
to suggest that the veteran had extreme tenderness of the 
plantar surfaces, nor did the most recent VA examination 
reveal a severe spasm of the tendo achillis upon 
manipulation.  The Board considered the possibility of staged 
ratings vis-à-vis the veteran's bilateral pes planus claim 
pursuant to Hart, but finds no evidence to support staged 
ratings from the date of the July 2003 claim.  

The Board is required to consider the effect of pain and 
weakness when rating a disability of the musculoskeletal 
system.  See 38 C.F.R. §§ 4.40, 4.45; see also, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board has considered the 
veteran's complaints of pain, as well as all evidence of 
record related to limitation of motion, incoordination, 
fatigability, and pain on motion, in determining that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a rating in excess of 30 percent for the 
veteran's bilateral pes planus.  

The Board need not address the issue regarding 
unemployability as the veteran is currently awarded benefits 
for a finding of total disability based upon individual 
unemployability.


ORDER

A rating in excess of 30 percent for service-connected 
bilateral pes planus is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


